Citation Nr: 0121817	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  99-18 038	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to secondary service connection 
for alcoholism, for purposes of accrued benefits.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU), for purposes of 
accrued benefits.  

3.  Entitlement to service connection for the cause of the 
veteran's death.  

4.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from May 1966 to March 1969.  
He died in December 1997, and the appellant is his widow.  

For reasons set forth more fully below, and for purposes of 
determining whether an award of accrued benefits to the 
appellant is warranted, the Board of Veterans' Appeals 
(Board) has concluded that, the issue as to whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to secondary service connection for alcoholism, 
on the basis that the disorder is proximately due to, and a 
manifestation of, the veteran's service-connected post-
traumatic stress disorder (PTSD), is a claim for which a 
substantive appeal had been perfected at the time of the 
veteran's death.  (This claim is referred to hereinafter as, 
"the new and material evidence claim".)  The Board has 
further concluded that, for purposes of determining whether 
an award of accrued benefits to the appellant is warranted, 
the claim of entitlement to a TDIU was pending at the time of 
the veteran's death.  (This claim is referred to hereinafter 
as, "the TDIU claim".)  Accordingly, these issues are 
listed as the first and second issues shown on the title 
page.  



The appeals as to the denial of entitlement to service 
connection for the cause of the veteran's death (hereinafter, 
"the cause of death claim"), and the denial of the claim of 
eligibility for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 (hereinafter, "the Chapter 35 
claim") arise from a May 1998 rating decision.  In that 
rating decision, the RO denied the appellant's cause of death 
claim, and the rating decision also denied eligibility for 
Dependents' Educational Assistance under 38 U.S.C.A. 
Chapter 35.  In a statement of the case, issued in June 1999, 
the RO indicated that, it had concluded that the veteran did 
not have a pending claim or appeal at the time of his death.  


REMAND

The veteran's Form DD-214 ("Armed Forces of the United 
States Report of Transfer or Discharge") indicates that he 
received the Vietnam Service Medal and the Vietnam Campaign 
Medal.  The Form DD-214 shows that his specialty was 
rifleman.  He was also a combat veteran, as evidenced by his 
receipt of the Purple Heart Medal.  

The veteran's death certificate shows that esophageal 
carcinoma was the cause of his death.  No autopsy was 
performed.  At the time of his death, service connection was 
in effect for the veteran's PTSD, which was rated 30 percent 
disabling; for residuals of shell fragment wounds to the left 
leg and left ankle, which was rated 20 percent disabling; 
residuals of shell fragment wounds with retained foreign 
bodies in the right lower thigh, which was rated 10 percent 
disabling; a scar on the right lower extremity, which was 
rated noncompensably disabling: and an anal fissure, which 
was rated noncompensably disabling.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist claimants in developing their claims, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.  

With regard to the accrued benefits claims herein, in 
general, the payment of accrued benefits is governed by 
38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000 (2000), which 
provide that benefits which are "due and unpaid" to the 
veteran at the time of his death may be disbursed to eligible 
persons.  Pertinent governing law and regulations require 
that a specific claim in the form prescribed by the Secretary 
of VA must be filed in order for benefits to be paid to any 
individual.  38 U.S.C.A. § 5101(a).  Construing the 
provisions of 38 U.S.C.A. §§ 5121 and 5101(a) together, in 
order for a surviving spouse of a deceased veteran to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  See Jones v. West, 136 F.3d 1296 (Fed.Cir. 1998).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, a claim of entitlement to accrued 
benefits is "different" from, although "derivative" of, 
the deceased veteran's claim for the underlying benefit in 
question.  See Landicho v. Brown, 7 Vet. App. 42, 48 (1994).  
Thus, an appellant in an accrued benefits claim is a 
different party from the deceased veteran, from whom the 
claim is derived.  

Against this procedural background, the Board is aware that, 
a VA Department-wide stay on the adjudication of certain 
claims for compensation based on alcohol and drug abuse-
related disabilities, claimed either as secondary to, or as a 
symptom of a service-connected disability is currently in 
effect.  

Whether New and Material Evidence Has Been 
Submitted to Reopen a Claim of Entitlement to
Secondary Service Connection for Alcoholism,
For Purposes of Accrued Benefits

Under VA regulations, a substantive appeal of the denial of a 
claim can be set forth on a VA Form 9 ("Appeal to the Board 
of Veterans' Appeals") or on correspondence specifically 
identifying the issue(s) appealed and setting out specific 
arguments relating to errors of fact or law alleged to have 
been made by the RO.  The Board will construe such arguments 
in a liberal manner for purposes of determining whether they 
raise issues on appeal.  38 C.F.R. § 20.202 (2000).  

In an August 1994 written statement, the veteran asserted a 
claim of entitlement to secondary service connection for 
substance abuse.  He contended that the disorder was 
proximately due to, and a manifestation of, his PTSD, which 
was itself service-connected.  In an October 1994 rating 
decision, the RO denied the veteran's claim of entitlement to 
secondary service connection for substance abuse.  The 
veteran did not file a timely notice of disagreement with the 
October 1994 rating decision.  

In November 1996, the veteran submitted a written statement, 
which referred to a letter from a VA social worker.  The 
veteran contended that the social worker's letter constituted 
medical evidence linking his substance abuse to his service-
connected PTSD.  The RO subsequently construed the veteran's 
statement of November 1996 as a request to reopen the 
previously denied claim of entitlement to secondary service 
connection for substance abuse.  In a June 1997 rating 
decision, the RO declined to reopen the claim of entitlement 
to secondary service connection for substance abuse.  In 
September 1997, the veteran filed a notice of disagreement 
with the June 1997 rating decision.  In October 1997, the RO 
issued a statement of the case regarding the issue as to 
whether new and material evidence had been submitted to 
reopen the claim of secondary service connection for 
substance abuse.  In a November 1997 written statement, the 
veteran's representative asserted, among other things, that 
the veteran's substance abuse had been linked by a health 
care professional (the VA social worker's letter referenced 
above) to his service-connected PTSD.  

The Board is of the opinion that, for accrued benefits 
purposes, the November 1997 written statement of the 
veteran's representative met the regulatory requirements for, 
and was the equivalent of, a VA Form 9 with regard to the new 
and material evidence claim.  As such, an appeal as to the 
new and material evidence claim was pending at the time of 
the veteran's death in December 1997.  

Given the Board's disagreement with the RO's conclusion that 
there was no new and material evidence claim pending at the 
time of the veteran's death, the precedent of the Court in 
Landicho, supra, the VA's Department-wide stay on 
adjudication of claims for compensation based on alcohol and 
drug abuse-related disabilities, claimed either as secondary 
to, or as a symptom of a service-connected disability, which 
is currently in effect, and inasmuch as the appellant is a 
different party from the veteran, to whom due process must 
also be accorded, the Board concludes that the new and 
material evidence claim must be readjudicated by the RO once 
the stay on adjudication of the claim is lifted.  Once the 
claim is adjudicated, the RO should provide the appellant and 
her representative notice of the determination made as to the 
new and material evidence claim, and notice of the right to 
appeal a denial of the benefit sought.  If a timely notice of 
disagreement is filed, the appellant and her representative 
should be furnished with a statement of the case and given a 
reasonable time to respond.  If a timely appeal is filed, the 
issue should be forwarded to the Board for appellate review.  



Entitlement to a TDIU,
For Purposes of Accrued Benefits

In a May 1996 rating decision, the RO denied the veteran's 
TDIU claim.  Subsequently in May 1996, the veteran submitted 
a written notice of disagreement with the rating decision's 
denial of the TDIU claim.  In July 1996, the RO issued a 
statement of the case, addressing issues including the TDIU 
claim.  In November 1996, the veteran submitted a written 
statement, which referred to a letter from a VA social worker 
(and which was discussed above).  The veteran contended that 
the social worker's letter constituted evidence in support of 
his TDIU claim, and he further contended that he was unable 
to work, in part, because of alcoholism.  

In a March 1997 letter in response to an inquiry from the 
veteran's United States Senator, the RO explained that, it 
had concluded that the veteran had not, as of the date of the 
March 1997 letter, submitted a VA Form 9 in response to the 
July 1996 statement of the case setting forth the reasons and 
bases for the RO's denial of certain of the veteran's claims, 
including the TDIU claim.  In a November 1997 written 
statement (which was discussed above), the veteran's 
representative indicated that the veteran was contending that 
he was unemployable due to his service-connected PTSD and his 
alcoholism.  

Notwithstanding the above-referenced November 1996 written 
statement of the veteran, the Board does not concur that the 
July 1996 statement of the case was the subject of a timely 
appeal by the veteran.  The November 1996 letter only 
referred to, and presented evidence in support of, the TDIU 
claim without either expressing disagreement with the RO's 
denial of the TDIU claim or alleging errors of fact or law 
associated with the denial of the claim.  However, the 
November 1996 and November 1997 written statements indicated 
that, the veteran was contending that 

he was unemployable as a result of his alcoholism, as well 
as, and due to, his service-connected PTSD.  The Board is of 
the opinion that, for accrued benefits purposes, the November 
1996 and November 1997 written statements constituted claims 
of entitlement to TDIU on a different basis than that 
previously asserted by the veteran and his representative.  
These separate TDIU claims were pending at the time of the 
veteran's death in December 1997.  

The Board is further of the opinion that the TDIU claim for 
accrued benefit purposes is inextricably intertwined with the 
new and material evidence claim for accrued benefits purposes 
because, if secondary service connection is eventually 
granted for the veteran's alcoholism, such service-connected 
disability would be required to be considered in determining 
whether entitlement to TDIU is warranted for accrued benefits 
purposes.  Given the Board's disagreement with the RO's 
conclusion that there was no TDIU claim pending at the time 
of the veteran's death, the precedent of the Court in 
Landicho, supra, VA's Department-wide stay on adjudication of 
claims for compensation based on alcohol and drug abuse-
related disabilities, claimed either as secondary to, or as a 
symptom of a service-connected disability, which is currently 
in effect, and inasmuch as the appellant is a different party 
from the veteran, to whom due process must also be accorded, 
the Board concludes that the TDIU claim must be readjudicated 
by the RO once the stay on adjudication of the claim 
involving secondary service connection for alcoholism is 
lifted.  Once the claim is adjudicated, the RO should provide 
the appellant and her representative notice of the 
determination made as to the TDIU claim, and notice of the 
right to appeal a denial of the benefit sought.  If a timely 
notice of disagreement is filed, the appellant and her 
representative should be furnished with a statement of the 
case and given a reasonable time to respond.  If a timely 
appeal is filed, the issue should be forwarded to the Board 
for appellate review.  


Service Connection for the Cause
Of the Veteran's Death

The appellant contended in a notice of disagreement, 
submitted in November 1998, that the veteran's death was 
caused by his exposure to herbicides, including Agent Orange, 
during his service in Vietnam.  The Board has determined that 
the veteran was exposed to Agent Orange while in Vietnam 
despite the fact that esophageal carcinoma is a disorder 
which is not the subject of presumptive service connection 
under 38 C.F.R. § 3.309 (e), because he served as a rifleman 
in Vietnam, and because he was awarded the Purple Heart 
medal.  This is probative evidence that he spent significant 
time outdoors in the field, in combat, while Agent Orange was 
being dropped from airplanes as a jungle defoliant.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  

The veteran's death certificate indicates that he was an 
inpatient at the VA Medical Center in Richmond (VAMC 
Richmond) at the time of his death in December 1997.  The 
last records of VA medical treatment of the veteran which are 
currently in the claims folder are hospital discharge 
summaries from VAMC Richmond, dating from March 1997 and 
April 1997.  Therefore, it appears that records of the 
veteran's VA medical treatment from April 1997 to his death 
in December 1997 have not been associated with the claims 
folder.  Additionally, both the March 1997 and the April 1997 
VA hospital discharge summaries reference VA medical 
treatment of the veteran dating back to November 1996 (when 
the discharge summary indicates he was diagnosed with, and 
admitted for treatment of, squamous cell carcinoma of the 
esophagus, with celiac node metastases); and the records of 
this medical treatment have not been associated with the 
claims folder.  

The evidence of record also includes a copy of a notice from 
the Social Security Administration (SSA), dated in July 1994, 
and indicating that the veteran had been awarded disability 
benefits from the SSA.  The evidence of record does not 
contain a copy of the SSA decision awarding the veteran 
disability benefits.  The Court has held that, where a 
veteran is in receipt of SSA disability benefits, the report 
of the decision to award disability benefits and the medical 
records underlying that award are relevant to issues such as 
those on appeal here.  Masors v. Derwinski, 2 Vet. App. 181 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As 
such, the above referenced SSA disability award determination 
and the records underlying that award determination must be 
obtained for association with the claims folder.  Given the 
foregoing and the VCAA, the Board concludes that additional 
evidentiary development is required with regard to the cause 
of death claim.  

The Board further notes that the cause of death claim is 
inextricably intertwined with the new and material evidence 
claim because, if secondary service connection is eventually 
granted for the veteran's alcoholism, such service-connected 
disability would be required to be considered in adjudicating 
the cause of death claim.  

Eligibility for Dependents' Educational
Assistance under 38 U.S.C.A. Chapter 35

With some limitations, the term "eligible person" for 
educational assistance under Chapter 35 means a child, 
surviving spouse, or spouse of a veteran who was discharged 
under other than dishonorable conditions, and who: Died of a 
service-connected disability, has a total disability 
permanent in nature resulting from a service-connected 
disorder, or who died while a disability so evaluated was in 
existence.  See 38 U.S.C.A. §§ 3500, 3501 (West 1991); 
38 C.F.R. § 3.807(b) (2000).  Accordingly, the Chapter 35 
claim is inextricably intertwined with the cause of death 
claim because the appellant's eligibility for benefits under 
Chapter 35 is directly dependent upon the outcome of the 
cause of death claim.  Adjudication of the Chapter 35 claim 
must be deferred pending adjudication of the cause of death 
claim.  

Accordingly, the issues on appeal herein are REMANDED to the 
RO for the following:  

1.  The RO should contact the Social 
Security Administration and obtain copies 
of the medical records relied upon by the 
Social Security Administration in 
awarding the veteran disability benefits 
for association with the claims folder.  

2.  The RO should obtain from the VA 
Medical Center in Richmond, Virginia, all 
volumes of the complete, original VA 
hospital clinical records folder and all 
volumes of the complete, original VA 
outpatient treatment records folder.  
This should include, in particular, the 
clinical records of the veteran's 
treatment commencing in November 1996, as 
well as all clinical records of the 
terminal period of hospitalization.  All 
records obtained must be associated with 
the claims folder.  

3.  After VA's Department-wide stay of 
adjudication of certain claims for 
compensation based on alcohol and drug 
abuse-related disabilities, claimed 
either as secondary to, or as a symptom 
of a service-connected disability, is 
lifted, the RO should consider whether 
new and material evidence has been 
submitted to reopen the claim of 
entitlement to secondary service 
connection for alcoholism, on the basis 
that the disorder is proximately due to, 
and a manifestation of, the veteran's 
service-connected PTSD, for purposes of 
accrued benefits.  If the determination 
is favorable to the appellant, the RO 
should next consider whether secondary 
service connection should be granted for 
the veteran's alcoholism on the basis of 
all evidence of record.  Thereafter, the 
RO should adjudicate the claim of 
entitlement to a TDIU for purposes of 
accrued benefits.  This claim should be 
adjudicated on a basis consistent with 
the RO's adjudication of the claim 
involving entitlement to secondary 
service connection for alcoholism.  As 
regards both of the foregoing accrued 
benefits claims, the appellant must be 
notified of all RO adjudications of her 
claims, accorded an opportunity to submit 
a notice of disagreement, and accorded an 
opportunity to respond to statements of 
the case issued by the RO.  If a timely 
appeal is submitted, the issues which are 
the subjects of an appeal are to be 
certified to the Board for appellate 
consideration.  

4.  After all of the evidentiary 
development referred to above has been 
completed, and after all appropriate 
adjudication actions have been taken 
regarding the accrued benefits claims, 
the claims folder and all medical records 
should be referred to an oncologist for 
review and an expression of opinion in 
answer to the following questions:  (a) 
Is it at least as likely as not that, the 
fatal esophageal carcinoma developed 
during the veteran's service or was 
manifest during the first post-service 
year?  (b) Is it at least as likely as 
not that, the veteran's esophageal 
carcinoma was casually related to the 
Agent Orange exposure which the Board has 
found the veteran had during service?  
(c) Is it at least as likely as not that 
one or more of the veteran's service-
connected disabilities identified above 
aided or lent assistance to the 
production of his death?  

5.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied with 
and satisfied.  

6.  Thereafter, the RO should review the 
claims folder and determine whether the 
claims of entitlement to service 
connection for the cause of the veteran's 
death and eligibility for Dependents' 
Educational Assistance under 38 U.S.C.A. 
Chapter 35 may now be granted.  If either 
claim remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

